[Cite as Midgett v. Richland Cty. Sheriff, 2020-Ohio-3465.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



DAJUAN MIDGETT                                     :          JUDGES:
                                                   :          Hon. William B. Hoffman, P.J.
        Petitioner                                 :          Hon. John W. Wise, J.
                                                   :          Hon. Earle E. Wise, Jr., J.
-vs-                                               :
                                                   :
RICHLAND COUNTY SHERIFF                            :          Case No. 2020 CA 0045
                                                   :
        Respondent                                 :          OPINION




CHARACTER OF PROCEEDING:                                      Writ of Habeas Corpus




JUDGMENT:                                                     Dismissed




DATE OF JUDGMENT:                                             June 22, 2020




APPEARANCES:

For Petitioner                                                For Respondent

DAJUAN MIDGETT - #57301                                       JOSEPH C. SNYDER
13 East 2nd Street                                            38 South Park Street
Mansfield, OH 44902                                           2nd Floor
                                                              Mansfield, OH 44902
Richland County, Case No. 2020 CA 0045                                                    2


Wise, Earle, J.

       {¶ 1} On May 26, 2020, Petitioner, DaJuan Midgett, refiled a Petition for Writ of

Habeas Corpus against Respondent, Richland County Sheriff. The Richland County

Prosecutor filed a Motion to Dismiss under Civ.R. 12(B)(6). On May 14, 2020, we

previously dismissed a Petition for Writ of Habeas Corpus filed by Mr. Midgett. See

DaJuan Midgett v. Richland County Sheriff, 5th Dist. No. 20CA41, 2020-Ohio-2966. Due

to the following deficiencies, we grant the prosecutor’s Motion to Dismiss.

       {¶ 2} First, the petition is not verified as required by R.C. 2725.04. The failure to

verify the petition requires dismissal. State v. Vore, 91 Ohio St.3d 323, 327, 744 N.E.2d

763 (2001); State ex rel. Crigger v. Ohio Adult Parole Auth., 82 Ohio St.3d 270, 272, 695

N.E.2d 254 (1998). Second, Mr. Midgett did not comply with R.C. 2725.04(D), which

requires a copy of the commitment or cause of detention be attached to the petition for

writ of habeas corpus. Without the commitment papers, the writ of habeas corpus is fatally

defective. Brown v. Rogers, 72 Ohio St.3d 339, 341, 650 N.E.2d 422 (1995).

       {¶ 3} For the foregoing reasons, we grant the Motion to Dismiss under Civ.R.

12(B)(6). The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal.

       {¶ 4} MOTION TO DISMISS IS GRANTED.
Richland County, Case No. 2020 CA 0045   3



       {¶ 5} PETITION DISMISSED.

       {¶ 6} COSTS TO PETITIONER.

       {¶ 7} IT IS SO ORDERED.



By Earle E. Wise, Jr., J.

Hoffman, P.J. and

Wise, John, J. concur.




EEW/amc